UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1666


SAMUEL DAVIS,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:20-cv-00851-CMC)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Davis, Appellant Pro Se. Charles J. Boykin, Kenneth A. Davis, Tierney F. Dukes,
BOYKIN & DAVIS, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Davis seeks to appeal the district court’s order dismissing without prejudice

his personal injury complaint. * We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). On March 16, 2020, the district court adopted a standing order

extending “all deadlines [in civil cases], whether set by court or by the Rules of Civil

Procedure . . . by 21 days.” Standing Order Regarding Court Operations in Response to

COVID-19, No. 3:20-mc-00105-RBH (D.S.C. Mar. 16, 2020). “[T]he timely filing of a

notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S.

205, 214 (2007).

       The district court entered its order on March 24, 2020. Davis filed the notice of

appeal on June 15, 2020. Even giving Davis the benefit of the standing order, he failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period.

We therefore dismiss the appeal.




       *
         Because “the grounds [for] dismissal make clear that no amendment could cure
the defects in [Davis’] case,” the district court’s dismissal is final and appealable. Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993)
(internal quotation marks omitted).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3